

 
 

--------------------------------------------------------------------------------

 
Director Version 05/26/2010

 
NU SKIN ENTERPRISES, INC.
2010 OMNIBUS INCENTIVE PLAN
STOCK OPTION GRANT NOTICE
 
Nu Skin Enterprises, Inc. (“Company”), pursuant to its 2010 Omnibus Incentive
Plan (“Plan”) and the 2010 Omnibus Incentive Plan Master Stock Option Agreement
(“Master Agreement”) previously entered into by the parties, hereby grants to
the “Director” identified below an option to purchase the number of shares of
the Company’s common stock (“Shares”) set forth below.  This option is subject
to all of the terms and conditions set forth in this Stock Option Grant Notice
(the “Grant Notice”), the Master Agreement and the Plan, all of which are
incorporated herein in their entirety.  Any capitalized terms not defined herein
shall have the meaning provided to such terms in the Plan.
 
 
Director:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Shares Subject to Option:
 
Exercise Price (Per Share):  US$
 
Total Exercise Price:
 
 
Expiration Date:
 
Type of Grant [check
one]:                                                                 Incentive
Stock
Option1                                                                 Nonstatutory
Stock Option
 
Exercise Schedule:
Same as Vesting Schedule.

 
Vesting Schedule:
 
Payment:          
      o             By cash or check
       o   Same day sale program (if permitted by the Board)
       o   Tender of Common Stock (if permitted by the Board)
 
Additional Terms/Acknowledgements:  The Director acknowledges receipt of, and
understands and agrees that his or her Option is subject to this Grant Notice,
the Master Agreement and the Plan.  The Director further acknowledges that as of
the Date of Grant, this Grant Notice, the Master Agreement and the Plan set
forth the entire understanding between the Director and the Company regarding
the acquisition of Shares covered by this Grant Notice and supersedes all prior
oral and written agreements on that subject with the exception of the
agreements, if any, listed below.  To the extent that this Grant Notice varies
from the terms of the Master Agreement, this Grant Notice will prevail only with
respect to Options granted pursuant to this Grant Notice.
 
Other Agreements:
 

 
NU SKIN ENTERPRISES, INC.
 
By:
 
Name:
[REPRESENTATIVE NAME]
Title:
[REPRESENTATIVE TITLE]




--------------------------------------------------------------------------------

 
1           If this is an incentive stock option, it (plus the Director’s other
outstanding incentive stock options) cannot be first exercisable for more than
US $100,000 in any calendar year.  Any excess over US $100,000 is a nonstatutory
stock option.
 

 
 

--------------------------------------------------------------------------------

 

Director Version 05/26/2010
 
 
NU SKIN ENTERPRISES, INC.
2010 OMNIBUS INCENTIVE PLAN
MASTER STOCK OPTION AGREEMENT
 
This Master Stock Option Agreement (the “Master Agreement”) is entered into
effective as of the “Effective Date” set forth below, by and between Nu Skin
Enterprises, Inc., a Delaware corporation (the “Company” ), and the undersigned
“Director,” subject to the terms and conditions of the Nu Skin Enterprises, Inc.
2010 Omnibus Incentive Plan (the “Plan”).  In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Master
Agreement, the terms and conditions of the Plan shall prevail.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Master Agreement.
 
1.           Master Agreement. By executing this Master Agreement, the Director
agrees that this Master Agreement shall govern all Options granted to the
Director under the Plan on or after the Effective Date pursuant to a Stock
Option Grant Notice (“Grant Notice”) that incorporates by reference the terms of
this Master Agreement.  Each Option grant that is intended to be governed by
this Master Agreement shall incorporate all of the terms and conditions of this
Master Agreement and shall contain such other terms and conditions as the
Committee shall establish for the grant of Options covered by such Grant
Notice.  In the event of a conflict between the language of this Master
Agreement and any Grant Notice, the language of the Grant Notice shall prevail
with respect to Options granted pursuant to that Grant Notice.  In order to be
effective, the Grant Notice must be executed by a duly authorized executive
officer of the Company.  The Director will not be required to sign each Grant
Notice, but the Director shall be deemed to have accepted the Grant Notice (and
all of the terms and conditions set forth therein) unless the Director provides
written notice to the Plan administrator of the Director’s rejection of the
Grant Notice and all of the Options granted pursuant to such Grant Notice within
20 days after receipt of the Grant Notice.
 
2.           Grant of Option.  The Company grants to the Director, as of the
Date of Grant specified in the Grant Notice, an Option to purchase up to the
number of shares of the Company’s Class A Common Stock (“Shares”) specified in
the Grant Notice.  Such Options are granted as an incentive to work to increase
the value of the Company for its stockholders.
 
3.           Nature of Option. The Grant Notice shall designate whether the
options are Nonqualifed Stock Options or Incentive Stock Options.
 
4.           Terms and Exercise Period.
 
(a) Options awarded under this Agreement may not be exercised at any time until
such Options are vested as provided in the Grant Notice governing such Options.
 
(b) Except as otherwise provided in a Grant Notice or this Agreement, the
Options granted hereunder shall terminate on the earlier of (i) the seventh
anniversary of the Date of Grant, or (ii) the date such Options are fully
exercised.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Vesting. Unless expressly provided otherwise in a Grant Notice,
Options granted hereunder shall vest on the date preceding the next annual
meeting of stockholders following the Date of Grant.
 
6.           Termination of Service.
 
(a) In the event the Director’s service as a director is terminated for any
reason, all Options that are not vested at the time of termination of service as
a Director shall terminate and be forfeited immediately upon termination of
service as a director.
 
(b) In the event the Director’s service as a director is terminated for any
reason, all Options granted hereunder that are vested but unexercised at the
time of termination of service as director shall terminate upon the earliest to
occur of the following: (i) the full exercise of the Options, (ii) the
expiration of the Options by their terms, or (iii) three years following the
date of termination of the Director’s service as a director. Until such Options
have been terminated pursuant to the preceding sentence, the vested Options at
the time of termination of service shall be exercisable by the Director, the
estate of the Director, or the person or persons to whom the Options may have
been transferred by will or by the laws of descent and distribution for the
period set forth in this Section 6(b), as the case may be.
 
(c) In the event that the Director (a) commits an act of fraud or intentional
misrepresentation related to his or her services as a director, (b) discloses or
uses confidential information in a manner detrimental to the Company, (c)
competes with the Company, or (d) takes any other actions that are harmful to
the interests of the Company, then the Committee shall have the right to
terminate this Agreement at their discretion, in which case all Options granted
hereunder shall terminate and be forfeited.
 
7.           Transferability of Options. This Agreement and the Options granted
hereunder shall not be transferable otherwise than by will or by the laws of
descent and distribution, and shall be exercised, during the lifetime of the
Director, only by the Director.
 
8.           Exercise of Options. Options shall become exercisable at such time,
as may be provided herein and shall be exercisable by written notice of such
exercise, in the form prescribed by the Committee, to the person designated by
the Committee at the corporate offices of Nu Skin Enterprises. The notice shall
specify the number of Options that are being exercised. The Option Price shall
be payable on the exercise of the Options and shall be paid in cash, in shares
of Class A Common Stock, including shares of Class A Common Stock acquired
pursuant to the Plan, part in cash and part in shares, or such other manner as
may be approved by the Committee consistent with the terms of the Plan as it may
be amended from time to time. Shares of Class A Common Stock transferred in
payment of the Option Price shall be valued as of the date of transfer based on
the Fair Market Value of the Company’s Class A Common Stock which for purposes
hereof, shall be considered to be the average closing price of the Company’s
Class A Common Stock as reported on the New York Stock Exchange for the ten (10)
trading days just prior to the date of exercise. Only shares of the Company’s
Class A Common Stock which have been held for at least six (6) months may be
used to exercise the Option.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
9.           Rights Upon Exercise. The Director will not have any rights to
dividends or other rights of a stockholder with respect to the Shares subject to
an Option until the Director has given written notice of the exercise of the
Option, paid the Exercise Price and any applicable taxes for such shares in
full, satisfied any other conditions imposed pursuant to the Plan, if
applicable, and become a holder of record of the purchased Shares.
 
10.           Governing Plan Document. This Agreement incorporates by reference
all of the terms and conditions of the Plan as presently existing and as
hereafter amended. The Director expressly acknowledges and agrees that the terms
and provisions of this Agreement are subject in all respects to the provisions
of the Plan. The Director also hereby expressly acknowledges, agrees and
represents as follows:
 
(a) Acknowledges receipt of a copy of the Plan and represents that the Director
is familiar with the provisions of the Plan, and that the Director enters into
this Agreement subject to all of the provisions of the Plan.
 
(b) Recognizes that the Committee has been granted complete authority to
administer the Plan in its sole discretion, and agrees to accept all decisions
related to the Plan and all interpretations of the Plan made by the Committee as
final and conclusive upon the Director and upon all persons at any time claiming
any interest through the Director in any Option granted hereunder.
 
(c) Acknowledges and understands that the establishment of the Plan and the
existence of this Agreement are not sufficient, in and of themselves, to exempt
the Director from the requirements of Section 16(b) of the Exchange Act and any
rules or regulations promulgated thereunder, and that the Director (to the
extent Section 16(b) applies to Director) shall not be exempt from such
requirements pursuant to Rule 16b-3 unless and until the Director shall comply
with all applicable requirements of Rule 16b-3, including without limitation,
the possible requirement that the Director must not sell or otherwise dispose of
any share of Class A Common Stock acquired upon exercise of an Option unless and
until a period of at least six months shall have elapsed between the date upon
which such Option was granted to the Director and the date upon which the
Director desires to sell or otherwise dispose of any share of Class A Common
Stock acquired upon exercise of such Option.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(d) Acknowledges and understands that the Director’s use of Class A Common Stock
owned by the Director to pay the Option Price of an Option could have
substantial adverse tax consequences to the Director, and that the Company
recommends that the Director consult with a knowledgeable tax advisor before
paying the Option Price of any Option with Class A Common Stock.
 
11.           Representations and Warranties. As a condition to the exercise of
any Option granted pursuant to the Plan, the Company may require the person
exercising such Option to make any representations and warranties to the Company
that legal counsel to the Company may determine to be required or advisable
under any applicable law or regulation, including without limitation,
representations and warranties that the shares of Class A Common Stock being
acquired through the exercise of such Option are being acquired only for
investment and without any present intention or view to sell or distribute any
such shares.
 
12.           No Service Contract. Nothing in this Agreement or in the Plan
shall confer upon the Director any right to be retained in the service of the
Company, or to interfere in any way with the right of the Company at any time to
discontinue using the services of the Director as an independent consultant or
other capacity or to remove the Director as a director.
 
13.           Withholding of Taxes. The Director authorizes the Company to
withhold, in accordance with applicable laws and regulations, from any
compensation or other payment payable to the Director, all federal, state and
other taxes attributable to taxable income realized by the Director as a result
of the grant or exercise of any Options. As a condition to the exercise of any
Option, the Director shall remit to the Company the amount of cash necessary to
pay any withholding taxes associated therewith or make other arrangements
acceptable to the Company, in the Company’s sole discretion, for the payment of
any withholding taxes.
 
14.           Compliance With Law and Regulations. The obligations of the
Company hereunder are subject to all applicable federal and state laws and to
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which the Class A Common Stock is then
listed and any other government or regulatory agency.
 
15.           Section References. The references to Plan sections shall be to
the sections as in existence on the Effective Date unless an amendment to the
Plan specifically provides otherwise.
 
16.           Questions. All questions regarding this Agreement shall be
addressed to D. Matthew Dorny.
 

 
 
 

--------------------------------------------------------------------------------

 
 



 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
[EFFECTIVE DATE] (the “Effective Date”).
 


 


 

 
NU SKIN ENTERPRISES, INC.
 
By:
 
Name:
[REPRESENTATIVE NAME]
Title:
[REPRESENTATIVE TITLE]



 


 

 
DIRECTOR
   
Name:
[DIRECTOR NAME]
Address:
[DIRECTOR ADDRESS]



 

 
 

--------------------------------------------------------------------------------

 
